Citation Nr: 0708781	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



REMAND

The veteran served on active duty from November 1989 until 
May 1994.

Initially, the Board notes that the veteran's representative 
has not submitted a statement regarding the low back 
disability.  

After the December 2005 Supplemental Statement of the Case 
for the right ankle disability and Statement of the Case for 
the low back disability, the RO sought and obtained 
additional VA examinations in February 2006.  However, the RO 
did not consider that evidence prior to its submission for 
review to the Board, and the veteran has not submitted a 
waiver of RO consideration.  Therefore, the Board must return 
the record to the RO for initial consideration of the 
additional evidence.  See Disabled American Veterans et. al. 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).

Further, the record reveals that the veteran has not received 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) (2006).  Notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The notice requirement is applicable to all aspects of 
the claim, to include potential disability ratings.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not been notified of the evidence necessary to 
establish his increased rating claims.  Thus, this case must 
also be remanded to afford the veteran adequate notice 
regarding the evidentiary requirements.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The veteran should be notified of the 
information and evidence necessary to 
substantiate his claims for an increased 
rating.  He should also be notified of 
information and evidence that VA will seek 
to provide and information and evidence 
that he is expected to provide.  The 
veteran should be asked to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Following completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case and allow the 
veteran an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


